                             UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

In Re:
                                                              Chapter 13
                                               Case No. 20-41366-BTR-13
JOHNNY WILLIAM FORD IV and DECHEN LORRAINE FORD, Debtors,
PENNYMAC LOAN SERVICES, LLC, Creditor,



          NOTICE OF APPEARANCE AND REQUEST TO RECEIVE NOTICES



         Comes now BARRETT DAFFIN FRAPPIER TURNER & ENGEL, LLP pursuant to

Bankruptcy Rules 2002, 9007, 9008 and 9010, and files this Notice of Appearance and

Demand for Service of Papers as Counsel for PENNYMAC LOAN SERVICES, LLC, party in

interest in the captioned proceedings.

         Request is hereby made that all notices given or required to be given in this case and in

any cases consolidated herewith, and all papers served or required to be served in this case and

in any cases consolidated herewith, be given to and served upon the undersigned attorneys at

the address and telephone number as follows:

                  BARRETT DAFFIN FRAPPIER TURNER & ENGEL, LLP
                              4004 Belt Line Rd Ste. 100
                                ADDISON, TX 75001
                                   (972) 386-5040

         This request encompasses all notices and pleadings including, without limitation,

notices of any orders, motions, pleadings or requests, formal or informal applications,

disclosure statement or plan of reorganization or any other documents brought before this

Court in this case.

              This Notice of Appearance shall not be construed as authorization to serve counsel


bkusbk_NOA.rpt-03/Eastern/SHERMAN/00000009031196                                           Page 1 of 4
for PENNYMAC LOAN SERVICES, LLC with any summons and complaint or any service

of process under Bankruptcy Rule 7001, et. seq. The undersigned firm will not accept service

of process in any adversary case for PENNYMAC LOAN SERVICES, LLC.

         BARRETT DAFFIN FRAPPIER TURNER & ENGEL, LLP, additionally requests that

the Debtor and the Clerk of the Court place the name and address of the undersigned attorney

on any mailing matrix to be prepared or existing in the above-numbered case, and on any list

of creditors to be prepared or existing in the above-numbered bankruptcy case.


                                          BARRETT DAFFIN FRAPPIER
                                          TURNER & ENGEL, LLP


                                    BY: /s/ ABBEY U DREHER                       06/22/2020
                                        ABBEY U DREHER
                                        TX NO. 24051459
                                        4004 Belt Line Rd Ste. 100
                                        ADDISON, TX 75001
                                        Telephone: (972) 386-5040
                                        Facsimile: (972) 661-7725
                                        E-mail: EDECF@BDFGROUP.COM
                                        ATTORNEY FOR CREDITOR




bkusbk_NOA.rpt-03/Eastern/SHERMAN/00000009031196                                              Page 2 of 4
                                     CERTIFICATE OF SERVICE

      I hereby certify that on June 22, 2020, a true and correct copy of the Notice of Appearance

and Request for Duplicate Notice was served via electronic means as listed on the Court's ECF

noticing system or by regular first class mail to the parties listed on the attached list.



                                           Respectfully submitted,

                                           BARRETT DAFFIN FRAPPIER
                                           TURNER & ENGEL, LLP


                                           BY: /s/ ABBEY U DREHER                            06/22/2020
                                               ABBEY U DREHER
                                               TX NO. 24051459
                                               4004 Belt Line Rd Ste. 100
                                               ADDISON, TX 75001
                                               Telephone: (972) 386-5040
                                               Facsimile: (972) 661-7725
                                               E-mail: EDECF@BDFGROUP.COM
                                               ATTORNEY FOR CREDITOR




bkusbk_NOA.rpt-03/Eastern/SHERMAN/00000009031196                                                Page 3 of 4
BY ELECTRONIC NOTICE OR REGULAR FIRST CLASS MAIL:

DEBTORS:
JOHNNY WILLIAM FORD IV
123 HAYMEADOW DRIVE
CRANDALL, TX 75114

JOHNNY WILLIAM FORD IV
123 HAYMEADOW DR
CRANDALL, TX 75114

DECHEN LORRAINE FORD
123 HAYMEADOW DRIVE
CRANDALL, TX 75114

DECHEN LORRAINE FORD
123 HAYMEADOW DR
CRANDALL, TX 75114

DEBTOR'S ATTORNEY:
GREGORY W. MITCHELL
1412 MAIN STREET
SUITE 500
DALLAS, TX 75202

TRUSTEE:
CAREY D. EBERT
P O BOX 941166
PLANO, TX 75094-1166




bkusbk_NOA.rpt-03/Eastern/SHERMAN/00000009031196    Page 4 of 4
